Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 6/23/21, 8/27/21, 2/3/22 and 6/29/22 have been considered.
Drawings
The drawings filed 6/23/21 are acceptable to the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 9-15 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5-7 and 8 of U.S. Patent No. 11,062,715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Claim 1 of the patent, other than minor wording variations to describe the same features, includes each of the method operations as set forth in claim 1 of the application.  Additionally claim 1 of the patent includes at least specifics of the time-domain downmix processing not set forth in application claim 1. Claim 5 of the patent, other than minor wording variations to describe the same features, includes each of the method operations as set forth in claim 9 of the application.  Additionally claim 5 of the patent includes at least specifics of the time-domain upmix processing not set forth in application claim 9.   Claim 8 of the patent, other than minor wording variations to describe the same features, includes each of the method operations as set forth in claim 16 of the application.  Additionally claim 8 of the patent includes at least specifics of the time-domain downmix processing not set forth in application claim 16.  Hence the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010.  “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to the species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).  Additionally, the limitations as set forth in claims 2, 3, 4, 5, 6, 7 and 8 of the application are set forth in claims 1, 1, 1, 1, 2, 3 and 4 of the patent. The limitations of claims 10, 11, 12, 13, 14 and 15 are set forth in claims 5, 5, 5, 5, 6 and 7 of the patent. The limitations of claims 17, 18, 19 and 20 are set forth in claim 8, 8, 8 and 8 of the patent.   
Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. 	Claim(s) 1-2, 9-10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vailancourt et al. (WO 2017/049396 A1), cited by applicant. 
Re claims 1 and 16:  Vailancourt et al. teaches 1 an audio encoding method, comprising: determining a coding mode of a current frame (paragraphs [00102-00104]) by the use of out of phase or near out of phase signals;
in response to determining that the coding mode of the current frame is an anticorrelated signal coding mode, performing processing on left and right channel signals in the current frame by using a processing manner corresponding to the anticorrelated signal coding mode, to obtain primary and secondary channel signals in the current frame (see discussions in paragraphs [0070, 0081, 0086, 00102-00104]), wherein the processing manner corresponding to the anticorrelated signal coding mode is a time-domain downmix processing manner corresponding to an anticorrelated signal channel combination scheme, and the anticorrelated signal channel combination scheme is a channel combination scheme corresponding to a near out of phase signal (see discussion in paragraph [00104] related to the time domain downmixing; and
encoding the obtained primary and secondary channel signals in the current frame (See discussion in paragraph [00104 related to the encoding of both channels which as discussed in paragraph [0086] include primary signal channel and a secondary signal channel.  Additionally, the use of a (processor and medium) claim 1 and the (processor and memory), claim 16 are satisfied by elements (1206) and (1208) in Vailancourt et al.
Re claim 9 :  This claim set forth limitations that include inverse operations of that of encoding set forth in claims 1 and 16 (see paragraphs [00170-00179].  More specifically: Vailancourt et al. teaches a stereo decoding method, comprising:
performing decoding based on a bitstream to obtain decoded primary and secondary channel signals in a current frame (paragraph [00171]);
determining a decoding mode of the current frame (paragraph [00177], coding mode); and
in response determining that the decoding mode of the current frame is an anticorrelated signal decoding mode, performing processing on the decoded primary and secondary channel signals in the current frame by using a time-domain upmix processing manner corresponding to the anticorrelated signal decoding mode, to obtain reconstructed left and right channel signals in the current frame, and the processing is an anticorrelated signal channel combination scheme is the channel combination scheme corresponding to a near out of phase signal (paragraphs [00172-00179]).  Additional with respect to claim 24; the claimed processor and memory are satisfied by elements (1206) and (1208) in Vailancourt et al.
Re claims 2 and 17:  the factor described in paragraph [0081] satisfies alternative language of the claimed combination ratio factor in the first paragraph of each of claims 2 and 17 describing time-domain downmixing processing; by the use of “or”, claim 2, line 8 and claim 17, line 6.
Re claim 10:  the factor described in paragraph [00172 and 00178] satisfies alternative language of the claimed combination ratio factor in at least the first paragraph of claims 10 describing time-domain upmixing processing; by the use of “or”, claim 10, line 8.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        9/12/22